1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                       2:19-cr-00207-JAD-VCF
      vs.                                               ORDER
6     DERRECK LAWRENCE,
7                          Defendant.
8           Before the court is the Emergency Motion to Disclose Discovery (ECF No. 36).
9           Accordingly,
10          IT IS HEREBY ORDERED that any opposition to the Emergency Motion to Disclose Discovery
11   (ECF No. 36) must be filed on or before March 26, 2020.
12

13          DATED this 19th day of March, 2020.
                                                               _________________________
14
                                                               CAM FERENBACH
15                                                             UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25
